Hyman, C. J.
Two suits, numbered 657 and 779, bearing the above title, were consolidated and tried together, and from a judgment rendered in same in favor of plaintiffs, defendants have appealed.
It is suggested by plaintiff, that all the parties interested in maintaining the judgment have not been made parties to the appeal, and that therefore it should be dismissed.
There are no other parties to the suits than those the title indicates.
The suits are brought on two promissory notes.
The defence is, that the plaintiff, with others, sold a slave having redhibitory defects to one of the defendants, and that the notes sued on Were given for a part of the price of the slave.
*348The notes do not state their consideration; there is no evidence adduced that indicates their consideration.
It is not shown that plaintiff sold or authorized the sale of the slave,- or that she received any part of the price, or that she ratified the sale.
The judgment condemned defendants to pay plaintiff the amount of the notes, with interest and costs.
It is decreed that it be affirmed, at the cost of defendants.